Name: Commission Implementing Decision (EU) 2015/216 of 10 February 2015 amending Decision 2000/572/EC as regards the reference to the Harmonised System (HS) in the model certificate for meat preparations and amending Decision 2007/777/EC as regards the entry for Israel in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised (notified under document C(2015) 438) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  foodstuff;  tariff policy;  animal product;  trade;  agricultural policy;  Asia and Oceania
 Date Published: 2015-02-12

 12.2.2015 EN Official Journal of the European Union L 36/11 COMMISSION IMPLEMENTING DECISION (EU) 2015/216 of 10 February 2015 amending Decision 2000/572/EC as regards the reference to the Harmonised System (HS) in the model certificate for meat preparations and amending Decision 2007/777/EC as regards the entry for Israel in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised (notified under document C(2015) 438) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down animal and public health rules for imports into the Union and the transit and storage in the Union of consignments of meat products, treated stomachs, bladders and intestines, as defined in Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council (3). (2) Part 2 of Annex II to that Decision sets out a list of third countries or parts thereof from which the introduction into the Union of those commodities is authorised, provided that they have undergone the relevant treatment as set out in Part 4 of that Annex. (3) Israel is listed in Part 2 of Annex II to Decision 2007/777/EC as authorised, inter alia, for the introduction into the Union of meat products and treated stomachs, bladders and intestines for human consumption obtained from poultry, farmed feathered game and wild game birds, which have undergone a non-specific treatment (treatment A). (4) In June 2014, the Commission's Food and Veterinary Office carried out an audit in Israel to evaluate the animal health controls for poultry and poultry products intended for export to the Union (the 2014 audit). (5) Several important shortcomings in relation to disease control measures for Newcastle disease and veterinary certification for poultry commodities intended for introduction into the Union were identified by the 2014 audit which were swiftly addressed by Israel. (6) Despite efforts and some improvements on biosecurity and other preventive measures for Newcastle disease carried out by Israel in recent years, outbreaks of that disease continue to regularly occur both in the backyard and in the commercial poultry sectors and that disease will most likely not be fully controlled and eradicated in the near future. (7) Due to the persistence of the Newcastle disease virus in Israel and continued outbreaks in commercial poultry flocks, it is necessary to provide for better guarantees for the safety of the introduction of poultry commodities from Israel to the Union. (8) The current treatment A, which does not prescribe to reach any particular temperature during the processing, prescribed for Israel in Decision 2007/777/EC is insufficient to eliminate animal health risks linked to the introduction into the Union of meat products and treated stomachs, bladders and intestines for human consumption obtained from meat of poultry, farmed ratites and wild game birds given the current epidemiological situation for Newcastle disease in that country. (9) Part 2 of Annex II to Decision 2007/777/EC should therefore be amended in order to require the more severe treament D meaning that the commodities must be processed at a minimum temperature of 70 °C throughout the commodity in order to inactivate any possible Newcastle disease virus present in the raw material. (10) Due to the animal health situation in Israel it is also foreseen that for the introduction of other poultry commodities covered by Commission Regulation (EC) No 798/2008 (4) from that country to the Union to introduce restrictions of the introduction or additional animal health requirements including laboratory testing in order to improve the guarantees for such commodities by an amendment to this act. (11) Annex II to Commission Decision 2000/572/EC (5) sets out the model animal and public health certificate for meat preparations intended for consignment to the European Community from third countries and Annex III provides for a model certificate for transit and storage of meat preparations. In accordance with Part I of the Notes set out in those model certificates, the commodities to be imported or transited through the Union should be described by including a reference to the relevant HS codes 02.10, 16.01 and 16.02. (12) However, certain foodstuff of poultry origin which are defined as meat preparations are not covered by those HS codes. In order to allow the correct certification of those products the HS code 02.07 needs to be added in Part 1 of the Notes in the model animal and public health certificate for meat preparations intended for consignment to the Euroepan Community from third countries and the model for transit and storage of meat preparations. (13) In order to avoid unnecessary disruptions to trade, this Decision should provide for a transitional period to permit the introduction into the Union of consignments of meat products and treated stomachs, bladders and intestines for human consumption obtained from poultry, farmed feathered game and wild game birds as well as consignments of meat preparations produced, sent or on their way to the Union before the entry into force of this Decision. (14) For the sake of market transparency and in accordance with public international law, it should be clarified that the territorial coverage of the certificates is limited to the territory of the State of Israel excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank, which should be indicated in Part 2 of Annex II. (15) Decisions 2000/572/EC and 2007/777/EC and should therefore be amended accordingly. (16) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendments to Decision 2000/572/EC Annexes II and III to Decision 2000/572/EC are amended in accordance with Annex I to this Decision. Article 2 Amendments to Decision 2007/777/EC Annex II to Decision 2007/777/EC is amended in accordance with Annex II to this Decision. Article 3 Transitional provisions for the amendments to Decision 2007/777/EC For a transitional period until 28 February 2015, consignments originating in Israel, including those transported on the high seas, of meat products and treated stomachs, bladders and intestines obtained from poultry, farmed feathered game and wild game birds which have undergone the non-specific treatment A laid down in Part 4 of Annex II to Decision 2007/777/EC as required by that Decision, before the amendments made by this Decision, shall continue to be authorised for importation into and transit through the Union provided that they are accompanied by a public and animal health certificate in accordance with Decision 2007/777/EC, completed, signed and dated no later than 31 January 2015. Article 4 Addressees This Decision is addressed to the Member States. Done at Brussels, 10 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (3) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (4) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (5) Commission Decision 2000/572/EC of 8 September 2000 laying down the animal and public health and veterinary certification conditions for imports of meat preparations into the Community from third countries (OJ L 240, 23.9.2000, p. 19). ANNEX I In Annex II and Annex III to Decision 2000/572/EC, in the Model animal and public health certificate for meat preparations intended for consignment to the European Community from third countries and the Model for transit/storage, in Part I of the Notes, the line  Box reference I.19: Use the appropriate Harmonised System (HS) code of the World Customs Organisation: 02.10, 16.01 or 16.02. is replaced by the following:  Box reference I.19: Use the appropriate Harmonised System (HS) code of the World Customs Organisation: 02.07, 02.10, 16.01 or 16.02 ANNEX II Part 2 of Annex II to Decision 2007/777/EC is amended as follows: 1. the entry for Israel is replaced by the following: IL (****) Israel B B B B D D A B B XXX A D XXX 2. the following footnote is added: (****) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank.